Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-48 are pending.
3.	Claims 15 and 21 are amended.

Terminal Disclaimer
4.	The terminal disclaimer filed on 10/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,478,261 and 11,109,934, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
-
6.	Claims 1, 2, 4, 5, 7-9, 28, 29, 42-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh (US Pub. No. 2013/0023741 hereinafter “Ayanruoh” – IDS Submission) in view of Nguyen et al. (US Pub. No. 2007/0135965 hereinafter “Nguyen” - IDS Submission).
Referring to claim 1, Ayanruoh discloses a portable patient-care kit (Ayanruoh – see Abstract disclosing a portable case having a plurality of medical test and treatment modules.), comprising:
	a housing forming a container space (Ayanruoh - see Fig. 1A showing a two-housing portion forming a container space with in the suitcase (item 99).);
	a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus (Ayanruoh – see par. 199, 212 disclosing a compartment and/or dedicated space for each of the medical device modules within the suitcase. Fig. 1A shows the two-housing portion forming a container space with in the suitcase (item 99).); and 
	a central control unit (Ayanruoh – Paragraph 87 discloses an embedded computer.) comprising a touch-screen user interface device (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) having transceiver configured to communicate via a mobile data network (Ayanruoh – Par. 87 discloses the system having a satellite modem to transfer data wirelessly to a central computer and/or EMS service for medical support.).
	Ayanruoh fails to explicitly disclose a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments, wherein a compartment of the plurality of compartments includes a door, wherein the touch-screen user interface device is in operative communication with the door to instruct the door to automatically open, and wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the at least one medical apparatus.
	Nguyen discloses a central control unit comprising a touch-screen user interface device (Nguyen – Paragraph 4 discloses a control unit having a user interface, such as a keyboard and/or touch sensitive display screen mounted on the dispensing station.) having transceiver configured to communicate via a mobile data network (Nguyen – par. 52 discloses the control unit (18) automatically obtaining patient-specific information and information regarding stored items via a wireless communications means. This implies that the touch screen (26) user interface (22) must have a transceiver in order to transmit data and allow the user to view images to input data and commands for use by the processor to control the cabinet (par. 51).); a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.), wherein a compartment of the plurality of compartments includes a door, wherein the touch-screen user interface device is in operative communication with the door to instruct the door to automatically open (Nguyen – par. 4 discloses The modules can have separate lockable lids…Unlocking of drawers and individual container lids at the dispensing station is typically handled by a control unit having a user interface, such as a keyboard and/or touch sensitive display screen mounted on the dispensing station. A user interacts with the interface to select the item he or she wishes to access. The interface also cooperates with a processor to provide electrical signals to open or unlock the selected drawer or lid so that the user may take the selected medication or item for administration to a patient.), and wherein the central control unit is configured (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made.) to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.) based on data from at least one of the at least one medical apparatus (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made. Information as to which storage space a drug or item is placed for storage is also provided to the control unit allowing a user to see where item are located.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh’s teachings into Nguyen’s teachings for the benefit of providing A system and method for storing items and tracking usage of items in a user configurable medication dispensing cabinet (Nguyen – Abstract).
	
Referring to claim 2, Ayanruoh and Nguyen disclose the kit according to claim 1, wherein a plurality of medical devices are stored at least one of the plurality of compartments (Ayanruoh – see par. 199, 212 disclosing a compartment and/or dedicated space for each of the medical device modules within the suitcase.), the touch-screen user interface (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) is pre-paired with the plurality of medical devices, the plurality of medical devices including the at least one medical apparatus (Ayanruoh – see par. 151-153, 171-173, 176, 177 & 199 disclosing various medical devices using the display screen to display information.).

Referring to claim 4, Ayanruoh and Nguyen disclose the kit according to claim 1, further comprising a battery and a power supply configured to supply power to the at least one medical apparatus using the battery (Ayanruoh – see Fig. 3 showing a battery and power supply (item 304) used to supply power to the various medical devices.).

Referring to claim 5, Ayanruoh and Nguyen disclose the kit according to claim 1, wherein the touch-screen user interface device is a tablet computer (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer. The handheld palm type computer is being viewed as an obvious variant of a tablet computer.).

Referring to claim 7, Ayanruoh and Nguyen disclose the kit according to claim 1, wherein any measurement of a person using one or more of the at least one medical apparatus is at least one of stored in a cloud server or communicated to the physician (Ayanruoh – see par. 87).

Referring to claim 8, Ayanruoh and Nguyen disclose the kit according to claim 5, wherein the at least one medical apparatus is at least one of a sphygmomanometers, a pulse oximeter, a photoplethysmogram, a thermometer, an electro cardiogram sensor, a blood glucose meter, a blood-based diagnostic meter, a urine sample container, and a blood collector container (Ayanruoh – see Figs. 2-4 displaying various medical apparatuses.).

Referring to claim 9, Ayanruoh and Nguyen disclose the kit according to claim 1, further comprising a communications component (Ayanruoh – par. 35 discloses a Satellite modem to transfer test data wirelessly.).

Referring to claim 28, Ayanruoh and Nguyen disclose the kit according to claim 1, further comprising an RFID reader configured to record an inventory of the at least one medical apparatus (Nguyen – par. 2, 13, 61, 64, 72 disclose the use of a RFID scanner for reading and tracking medical item usage.).

Referring to claim 29, Ayanruoh and Nguyen disclose the kit according to claim 1, further comprising an RFID reader configured to read a sensor value from an RFID tag (Nguyen – par. 61 discloses the use of a RFID scanner for reading RFID tag number.).
	
Referring to claim 42, Ayanruoh and Nguyen disclose kit according to claim 1, further comprising a communications component configured to interface with external medical apparatuses (Ayanruoh – par. 35 discloses a Satellite modem to transfer test data wirelessly to central computer/EMS service.).

Referring to claim 43, Ayanruoh discloses a portable patient-care kit (Ayanruoh – see Abstract disclosing a portable case having a plurality of medical test and treatment modules.), comprising:
	a housing forming a container space (Ayanruoh - see Fig. 1A showing a two-housing portion forming a container space with in the suitcase (item 99).);
	a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus (Ayanruoh – see par. 199, 212 disclosing a compartment and/or dedicated space for each of the medical device modules within the suitcase.); and 
	a central control unit (Ayanruoh – Paragraph 87 discloses an embedded computer.) comprising a touch-screen user interface device (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) having a transceiver configured to communicate via a mobile data network (Ayanruoh – Par. 87 discloses the system having a satellite modem to transfer data wirelessly to a central computer and/or EMS service for medical support.).
	Ayanruoh fails to explicitly disclose a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments; and an RFID reader configured to record an inventory of the at least one medical apparatus, wherein each compartment includes a different antenna of a plurality of antennas in which the RFID reader can determine which antenna of the plurality of antennas an RFID is in close proximity with to thereby determine which compartment the at least one medical apparatus is located, wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation,
	Nguyen discloses a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.); and 
an RFID reader configured to record an inventory of the at least one medical apparatus (Nguyen – par. 2, 13, 61, 64, 72 disclose the use of a RFID scanner for reading and tracking medical item usage.), wherein each compartment includes a different antenna in which the RFID reader can determine which antenna of the plurality of antennas an RFID is in close proximity with to thereby determine which compartment the at least one medical apparatus is located (Nguyen – par. 61 discloses the use of a RFID scanner for reading RFID tag having a microchip attached to a small radio antenna used for tracking items located in the dispensing station.), 
wherein the central control unit is configured (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made.) to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.) based on data from at least one of the at least one medical apparatus (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made. Information as to which storage space a drug or item is placed for storage is also provided to the control unit allowing a user to see where item are located.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh’s teachings into Nguyen’s teachings for the benefit of providing A system and method for storing items and tracking usage of items in a user configurable medication dispensing cabinet (Nguyen – Abstract).
	
Referring to claim 44, Ayanruoh discloses a portable patient-care kit (Ayanruoh – see Abstract disclosing a portable case having a plurality of medical test and treatment modules.), comprising:
	a housing forming a container space (Ayanruoh - see Fig. 1A showing a two-housing portion forming a container space with in the suitcase (item 99).);
	a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus (Ayanruoh – see par. 199, 212 disclosing a compartment and/or dedicated space for each of the medical device modules within the suitcase.); and 
	a central control unit (Ayanruoh – Paragraph 87 discloses an embedded computer.) comprising a touch-screen user interface device (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) having transceiver configured to communicate via a mobile data network (Ayanruoh – Par. 87 discloses the system having a satellite modem to transfer data wirelessly to a central computer and/or EMS service for medical support.).
	Ayanruoh fails to explicitly disclose a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments, wherein a cover of a compartment of the plurality of compartments is configured to be side illuminated, and wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the least one medical apparatus.
Nguyen discloses a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then
illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.), 
wherein a cover of a compartment of the plurality of compartments (Nguyen – par. 4 discloses the modules can have separate lockable lids.) is configured to be side illuminated (Nguyen – par. 8 discloses a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.), and 
wherein the central control unit is configured (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made.) to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.) based on data from at least one of the at least one medical apparatus (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made. Information as to which storage space a drug or item is placed for storage is also provided to the control unit allowing a user to see where item are located.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh’s teachings into Nguyen’s teachings for the benefit of providing A system and method for storing items and tracking usage of items in a user configurable medication dispensing cabinet (Nguyen – Abstract).
	
Referring to claim 45, Ayanruoh discloses a portable patient-care kit (Ayanruoh – see Abstract disclosing a portable case having a plurality of medical test and treatment modules.), comprising:
	a housing forming a container space (Ayanruoh - see Fig. 1A showing a two-housing portion forming a container space with in the suitcase (item 99).);
	a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus (Ayanruoh – see par. 199, 212 disclosing a compartment and/or dedicated space for each of the medical device modules within the suitcase.); and 
	a central control unit (Ayanruoh – Paragraph 87 discloses an embedded computer.) comprising a touch-screen user interface device (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) having transceiver configured to communicate via a mobile data network (Ayanruoh – Par. 87 discloses the system having a satellite modem to transfer data wirelessly to a central computer and/or EMS service for medical support.).
	Ayanruoh fails to explicitly disclose a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments, wherein a cover of a compartment of the plurality of compartments is automatically actuatable, and wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the least one medical apparatus.
	Nguyen discloses a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.), 
wherein a cover of a compartment of the plurality of compartments is automatically actuatable (Nguyen – par. 4 discloses The modules can have separate lockable lids…Unlocking of drawers and individual container lids at the dispensing station is typically handled by a control unit having a user interface, such as a keyboard and/or touch sensitive display screen mounted on the dispensing station. A user interacts with the interface to select the item he or she wishes to access. The interface also cooperates with a processor to provide electrical signals to open or unlock the selected drawer or lid so that the user may take the selected medication or item for administration to a patient.), and
wherein the central control unit is configured (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made.) to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.) based on data from at least one of the at least one medical apparatus (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made. Information as to which storage space a drug or item is placed for storage is also provided to the control unit allowing a user to see where item are located.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh’s teachings into Nguyen’s teachings for the benefit of providing A system and method for storing items and tracking usage of items in a user configurable medication dispensing cabinet (Nguyen – Abstract).
	
Referring to claim 47, Ayanruoh discloses a portable patient-care kit (Ayanruoh – see Abstract disclosing a portable case having a plurality of medical test and treatment modules.), comprising:
	a housing forming a container space (Ayanruoh - see Fig. 1A showing a two-housing portion forming a container space with in the suitcase (item 99).);
	a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus (Ayanruoh – see par. 199, 212 disclosing a compartment and/or dedicated space for each of the medical device modules within the suitcase.); and 
	a central control unit (Ayanruoh – Paragraph 87 discloses an embedded computer.) comprising a touch-screen user interface device (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) having transceiver configured to communicate via a mobile data network (Ayanruoh – Par. 87 discloses the system having a satellite modem to transfer data wirelessly to a central computer and/or EMS service for medical support.);  
wherein the touch-screen user interface device (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) is configured to receive a prescription from a physician (Ayanruoh – par. 77 discloses prescription/script 750 for treatment, medication and additional tests as appropriate in the professional judgment of the physician in-charge as well as sharing the information with the patient and primary physician if the case so admits.) via a communication link (Ayanruoh – Par. 87 discloses the system having a satellite modem to transfer data wirelessly to a central computer and/or EMS service for medical support.).
	Ayanruoh fails to explicitly disclose a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments, and the touch-screen user interface device is configured to authorize a pill dispenser within a compartment of the plurality of compartments to dispense the prescription, and wherein the central control unit is configured to illuminate the plurality of lights in sequence so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the least one medical apparatus.
Nguyen discloses a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.), 
wherein the touch-screen user interface device is configured to authorize a pill dispenser within a compartment of the plurality of compartments to dispense the prescription (Nguyen – par. 99-100 disclose a Medication Selection screen used to dispense prescribed medications stored in the drawers/containers.), and 
wherein the central control unit is configured (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made.) to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.) based on data from at least one of the at least one medical apparatus (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made. Information as to which storage space a drug or item is placed for storage is also provided to the control unit allowing a user to see where item are located.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh’s teachings into Nguyen’s teachings for the benefit of providing A system and method for storing items and tracking usage of items in a user configurable medication dispensing cabinet (Nguyen – Abstract).
	
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Tsoukalis (US Pub. No. 2015/0151051 hereinafter “Tsoukalis” – IDS Submission).
Referring to claim 3, Ayanruoh and Nguyen disclose the kit according to claim 2, however, fail to explicitly disclose wherein the user interface is pre-paired via a Bluetooth LE pairing schema.
	Tsoukalis discloses a user interface is pre-paired via a Bluetooth LE pairing schema (Tsoukalis – see par. 61).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Tsoukalis’ teachings for the benefit of providing a device for locating and operating a medical device having different operational modes (Tsoukalis – par. 8).

8.	Claims 6 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Wengrovitz et al. (US Pub. No. 2012/0095779 hereinafter “Wengrovitz” – IDS Submission).
Referring to claim 6, Ayanruoh and Nguyen disclose the kit according to claim 5, fail to explicitly disclose wherein the tablet is configured to teleconference with a physician having a computer device selected from the group of a PC, a tablet, a smart phone, a terminal and a phablet.
Wengrovitz discloses the tablet (Wengrovitz - par. 35 discloses a tablet (item 120) having an interactive touch screen with high speed network connectivity via communication interfaces (item 230 – Fig 2).) is configured to teleconference with a physician having a computer device selected from the group of a PC, a tablet, a smart phone, a terminal and a phablet (Wengrovitz – see par. 131).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Wengrovitz’s teachings for the benefit of delivering and accessing patient data to enable a doctor to view (Wengrovitz – par. 102).

Referring to claim 38, Ayanruoh and Nguyen disclose the kit according to claim 1, the touch-screen user interface device is a tablet (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer. The handheld palm type computer is being viewed as an obvious variant of a tablet computer.), fail to explicitly disclose wherein the tablet is configured to teleconferencing with a physician.
Wengrovitz discloses the tablet (Wengrovitz - par. 35 discloses a tablet (item 120) having an interactive touch screen with high speed network connectivity via communication interfaces (item 230 – Fig 2).) is configured to teleconferencing with a physician (Wengrovitz – see par. 131).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Wengrovitz’s teachings for the benefit of delivering and accessing patient data to enable a doctor to view (Wengrovitz – par. 102).

9.	Claims 10-14, 16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Hromoko et al. (US Pub. No. 2013/0152175 hereinafter “Hromoko”- IDS Submission).
Referring to claim 10, Ayanruoh and Nguyen disclose the kit according to claim 9, however, fail to explicitly disclose wherein the communications component is a hotspot.
	Hromoko discloses a communications component is a hotspot (Hromoko – Fig. 1 shows a Wi-Fi hotspot (item 60)).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Hromoko’s teachings for the benefit of allowing a device with multiple interfaces to use all available resources for sending and retrieving data (Hromoko – par. 50).

Referring to claim 11, Ayanruoh, Nguyen and Hromoko disclose the kit according to claim 10, wherein the touch-screen user interface device is a tablet computer, and the tablet computer uses the hotspot to communicate with a cloud server (Hromoko – see par. 13 disclosing a client device (item 15; par. 22 discloses the client device as a tablet) accessing a cloud computing system (item 20) via a Wi-Fi hotspot (item 60)).

Referring to claim 12, Ayanruoh, Nguyen and Hromoko disclose the kit according to claim 11, wherein the tablet computer (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) communicates with the at least one medical apparatus (Ayanruoh - Fig. 2 shows the embedded computer (216) in communication with various medical apparatuses.) and relays data therefrom to the cloud server (Hromoko – see par. 13 disclosing a client device (item 15; par. 22 discloses the client device as a tablet) accessing a cloud computing system (item 20) via a Wi-Fi hotspot (item 60)).

Referring to claim 13, Ayanruoh, Nguyen and Hromoko disclose the kit according to claim 12, wherein the tablet computer communicates the relayed data to the cloud server through the communications component (Hromoko – see par. 13 disclosing a client device (item 15; par. 22 discloses the client device as a tablet) accessing a cloud computing system (item 20) via a Wi-Fi hotspot (item 60)).

Referring to claim 14, Ayanruoh, Nguyen and Hromoko disclose the kit according to claim 10, and wherein the at least one medical apparatus (Ayanruoh - Fig. 2 shows the embedded computer (216) in communication with various medical apparatuses.) communicates with the hotspot to transmit data to a cloud server (Hromoko – see par. 13 discloses accessing a cloud computing system (item 20) via a Wi-Fi hotspot (item 60)).

Referring to claim 16, Ayanruoh, Nguyen and Hromoko disclose the kit according to claim 13, wherein the at least one medical apparatus uses the tablet (Ayanruoh - Fig. 2 shows the embedded computer (216) in communication with various medical apparatuses. Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) to communicate with the cloud server (Hromoko – see par. 13 disclosing a client device (item 15; par. 22 discloses the client device as a tablet) accessing a cloud computing system (item 20) via a Wi-Fi hotspot (item 60)).

Referring to claim 41, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose further comprising a communications component configured to connect to a wireless access point.
Hromoko discloses a communications component configured to connect to a wireless access point (Hromoko – see par. 12-13).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Hromoko’s teachings for the benefit of allowing a device with multiple interfaces to use all available resources for sending and retrieving data (Hromoko – par. 50). 

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Nagaraj et al. (US Pub. No. 2014/0064164 hereinafter “Nagaraj” – IDS Submission).
Referring to claim 15, Ayanruoh and Nguyen disclose the kit according to claim 1, wherein the touch-screen user interface device is a tablet computer (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer. The handheld palm type computer is being viewed as an obvious variant of a tablet computer.); however, fail to explicitly disclose the tablet computer is configured to act as a hotspot.
	Nagaraj discloses the tablet computer is configured to act as a hotspot (Nagaraj – see par. 22 disclosing an access point (AP) is included within a tablet computer and allowing a user to activate the AP (personal hotspot).).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Nagaraj’s teachings for the benefit of allowing to connect to a second electronic device so that the second electronic device may connect to a network (Nagaraj – par. 22).

11.	Claims 17-20, 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Chen et al. (US Pub. No. 2012/0197090 hereinafter “Chen” – IDS Submission).
Referring to claim 17, Ayanruoh and Nguyen disclose the kit according to claim 1, however, further fail to explicitly disclose further comprising an environmental monitor component. 
Chen discloses an environmental monitor component (Chen – Abstract discloses an environment sensing unit.). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Chen’s teachings for the benefit of providing a biomedical device with near field communication function (NFC) and a method thereof for user identification, biomedical data measurement, biomedical data upload/download, biomedical data management, and remote medical care (Chen – par. 13).

Referring to claim 18, Ayanruoh, Nguyen and Chen disclose the kit according to claim 17, wherein the environmental monitor component monitors at least one of temperature, humidity, vibration, and a shock (Chen – par. 20 discloses the environment sensing unit, capable of simultaneously detecting a temperature /humidity parameter of the external environment.).

Referring to claim 19, Ayanruoh, Nguyen and Chen disclose the kit according to claim 17, wherein the environmental monitor component communicates a monitored parameter to the tablet (Chen – par. 73 discloses communicating data to tablet PC.).

Referring to claim 20, Ayanruoh, Nguyen and Chen disclose the kit according to claim 17, wherein the environmental monitor component (Chen – par. 20 discloses the environment sensing unit, capable of simultaneously detecting a temperature /humidity parameter of the external environment.) communicates a monitored parameter to a cloud server (Chen – par. 17 discloses the environment temperature /humidity information are able to be uploaded to a cloud server.).

Referring to claim 22, Ayanruoh, Nguyen and Chen disclose the kit according to claim 20, wherein the environmental monitor component communicates a monitored parameter (Chen – par. 20 discloses the environment sensing unit, capable of simultaneously detecting a temperature /humidity parameter of the external environment.) to a cloud server (Chen – par. 17 discloses the environment temperature /humidity information are able to be uploaded to a cloud server.) through the tablet (Chen – par. 73 discloses communicating data to tablet PC.).

Referring to claim 37, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose wherein at least one of the plurality of compartments is an environmentally controlled compartment configured to control at least one of temperature, humidity, pressure, or atmospheric composition.
	Chen discloses an environmentally controlled compartment configured to control at least one of temperature, humidity, pressure, or atmospheric composition (Chen - see par. 73-74 using a biomedical device (item 1) having an environment sensing unit (item 12) detecting temperature/humidity parameter.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Chen’s teachings for the benefit of providing a biomedical device with near field communication function (NFC) and a method thereof for user identification, biomedical data measurement, biomedical data upload/download, biomedical data management, and remote medical care (Chen – par. 13).

12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen and Chen, and further in view of Hromoko.
Referring to claim 26, Ayanruoh, Nguyen and Chen disclose the kit according to claim 20, wherein the environmental monitor component (Chen – par. 20 discloses the environment sensing unit, capable of simultaneously detecting a temperature /humidity parameter of the external environment.) communicates a monitored parameter to the cloud server (Chen – par. 17 discloses the environment temperature /humidity information are able to be uploaded to a cloud server.), However, fail to explicitly disclose communicating to the cloud server through an internal hotspot of the kit.
Hromoko discloses communicating to the cloud server through an internal hotspot of the kit (Hromoko – see par. 13 disclosing a client device (item 15; par. 22 discloses the client device as a tablet) accessing a cloud computing system (item 20) via a Wi-Fi hotspot (item 60)).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh, Nguyen and Chen’s teachings into Hromoko’s teachings for the benefit of allowing a device with multiple interfaces to use all available resources for sending and retrieving data (Hromoko – par. 50).

13.	Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Singh et al. (US Patent No. 9,106,421 hereinafter “Singh” – IDS Submission).
Referring to claim 23, Ayanruoh and Nguyen disclose the kit according to claim 1, further comprising a communications component (Ayanruoh – par. 35 discloses a Satellite modem to transfer test data wirelessly.); however, fail to explicitly disclose a communications component having a secure communications link and an unsecure communications link.
	Singh discloses a secure communications link and an unsecure communications link (Singh – see col. 3, lines 23-25.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Singh’s teachings for the benefit of allowing capability of the user equipment device (UE) to connect to the communication network under these different air interface protocols allows data to be offloaded from LTE/CDMA networks, for example, and instead transmitted through broadband networks via WLAN access points (Singh – col. 2, lines 22-27).

Referring to claim 25, Ayanruoh, Nguyen and Singh disclose the kit according to claim 23, wherein the unsecure communications link is an Internet link (Singh – col. 4, lines 42-43 disclose the WLAN communication link is an unsecure communication link.).

14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen and Singh, and further in view of Powell et al. (US Pub. No. 2010/0235782 hereinafter “Powell” – IDS Submission).
Referring to claim 24, Ayanruoh, Nguyen and Singh disclose the kit according to claim 23, however, fail to explicitly disclose wherein the secure communications link communicates identifiable patient data.
	Powell discloses the secure communications link communicates identifiable patient data (Powell - see par. 63).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh, Nguyen and Singh’s teachings into Powell’s teachings for the benefit of providing a method of providing and managing patient data (Powell – par. 6).

15.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen and Singh, and further in view of Hromoko.
Referring to claim 26, Ayanruoh, Nguyen and Singh disclose the kit according to claim 23, however, fail to explicitly disclose wherein the communications component is a hotspot.
Hromoko discloses the communications component is a hotspot (Hromoko – Fig. 1 shows a Wi-Fi hotspot (item 60)).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh, Nguyen and Singh’s teachings into Hromoko’s teachings for the benefit of allowing a device with multiple interfaces to use all available resources for sending and retrieving data (Hromoko - par. 50).

Referring to claim 27, Ayanruoh, Nguyen, Singh and Hromoko disclose the kit according to claim 26, wherein the hotspot is for at least one of the touch-screen user interface device and the at least one medical apparatus (Hromoko - see par. 13 disclosing a client device (item 15; par. 22 discloses the client device as a tablet) accessing a cloud computing system (item 20) via a Wi-Fi hotspot (item 60)).

16.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Wolfe et al. (US Pub. No. 2014/0330428 hereinafter “Wolfe” – IDS Submission).
Referring to claim 30, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose further comprising an RFID reader configured to identify a user to allow a lock to unlock to gain access to a compartment of the plurality of compartments.
	Wolfe discloses an RFID reader configured to identify a user to allow a lock to unlock to gain access to a compartment of the plurality of compartments (Wolfe – see par. 10-12, 51-52, 59 discloses a container and a carrier, which could be all the same thing, being a suitcase using an RFID reader to identify a person in order to see if that person is authorized to access the suitcase and unlocking the suitcase if access is granted.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Wolfe’s teachings for the benefit of providing a means to lock a container intended for transport to another location and, at that location, provide a code or the ability necessary to open the locked container by an authorized person (Wolfe – par.9).

17.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Pellaton (US Pub. No. 2015/0192993 hereinafter “Pellaton” – IDS Submission).
Referring to claim 31, Ayanruoh and Nguyen disclose the kit according to claim 1 however, fail to explicitly disclose further comprising an RFID reader communicates with a touch-screen user interface.
	Pellaton discloses an RFID reader communicates with a touch-screen user interface (Pellaton - see par. 87).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Pellaton’s teachings for the benefit of receiving a signal from at least one RFID device and decoding the received signal into a unique identifier (Pellaton – par.9).

Referring to claim 32, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose further comprising an RFID reader communicates with a communications component.
	Pellaton discloses an RFID reader communicates with a communications component (Pellaton - see par. 87).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen teachings into Pellaton’s teachings for the benefit of receiving a signal from at least one RFID device and decoding the received signal into a unique identifier (Pellaton – par.9).

18.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Echerer (US Patent No. 5,801,755 hereinafter “Echerer” – IDS Submission).
Referring to claim 33, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose wherein a payment terminal is available including at least one of a debit card reader, a credit card reader, a health insurance card reader, or a money acceptor.
	Echerer discloses a payment terminal is available including at least one of a debit card reader, a credit card reader, a health insurance card reader, or a money acceptor (Echerer - see Abstract).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Echerer’s teachings for the benefit of providing a medical communications system which can deliver basic medical care in a cost efficient manner (Echerer– col. 1, lines 31-33).

19.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh and Nguyen further in view of McNichols (US Patent No. 8,016,089 hereinafter “McNichols” – IDS Submission).
Referring to claim 34, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose wherein there are four foldable legs to turn the opened kit into a table-like structure.
	McNichols discloses there are four foldable legs attached on the suitcase (McNichols - see Abstract).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen teachings into McNichols’ teachings for the benefit of providing a person while traveling to have a chair to sit in as a means of rest (McNichols – col. 1, lines 21-22).

20.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Noguchi (US Pub. No. 2007/0095914 hereinafter “Noguchi” – IDS Submission).
Referring to claim 35, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose wherein an outer surface of the housing is at least one of magnetically shielding, electrostatically shielding, or electromagnetic shielding.
	Noguchi discloses an outer surface of the housing is at least one of magnetically shielding, electrostatically shielding, or electromagnetic shielding (Noguchi - see par. 75).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen teachings into Noguchi’s teachings for the benefit of making it impossible to use radio waves to access RFID tags contained in the shield case from the outside (Noguchi – par. 75).

21.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Melker (US Pub. No. 2002/0001794 hereinafter “Melker” – IDS Submission).
Referring to claim 36, Ayanruoh and Nguyen disclose the kit according to claim 1, wherein the touch-screen user interface is a tablet (Wengrovitz - par. 35 discloses a tablet (item 120) having an interactive touch screen with high speed network connectivity via communication interfaces (item 230 – Fig 2).), however, fail to explicitly disclose wherein the tablet is configured to provide instructions to a patient how to use the at least one medical apparatus.
	Melker discloses wherein the tablet is configured to provide instructions to a patient how to use the at least one medical apparatus (Melker - see par. 26-28).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Melker’s teachings for the benefit of training users in the understanding and use of numerous medical devices, including providing for documentation of competency during the training exercise rest (Melker – par. 2).

22.	Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Truschel et al. (US Pub. No. 2011/0197887 hereinafter “Truschel” – IDS Submission).
Referring to claim 39, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose further comprising an oxygen leak sensor.
	Truschel discloses an oxygen leak sensor (Truschel - see par. 43 disclosing an interface PCA (item 210) includes an oxygen sensor for oxygen leak detection.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Truschel’s teachings for the benefit of an alarm for signaling conditions of the patient or ventilator to an operator (Truschel – par. 46).

Referring to claim 40, Ayanruoh and Nguyen disclose the kit according to claim 1, however, fail to explicitly disclose further comprising an oxygen generator.
	Truschel discloses an oxygen generator (Truschel - see par. 3 disclosing medical ventilator delivering oxygen.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Truschel’s teachings for the benefit of an alarm for signaling conditions of the patient or ventilator to an operator (Truschel – par. 46).

23.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Giron (US Pub. No. 2011/0102146 hereinafter “Giron” – IDS Submission).
Referring to claim 46, Ayanruoh discloses a portable patient-care kit (Ayanruoh – see Abstract disclosing a portable case having a plurality of medical test and treatment modules.), comprising:
	A housing forming a container space (Ayanruoh - see Fig. 1A showing a two-housing portion forming a container space with in the suitcase (item 99).);
	a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus (Ayanruoh – see par. 199, 212 disclosing a compartment and/or dedicated space for each of the medical device modules within the suitcase.); and 
	a central control unit (Ayanruoh – Paragraph 87 discloses an embedded computer.) comprising a touch-screen user interface device (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) having transceiver configured to communicate via a mobile data network (Ayanruoh – Par. 87 discloses the system having a satellite modem to transfer data wirelessly to a central computer and/or EMS service for medical support.).
	Ayanruoh fails to explicitly disclose a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments; and an audible alarm, wherein the touch-screen user interface device is configured to alarm the audible alarm if a signal is wirelessly communicated to the touch-screen user interface device indicating that the kit should alarm, wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the least one medical apparatus.
Nguyen discloses a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.); and
wherein the central control unit is configured (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made.) to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.) based on data from at least one of the at least one medical apparatus (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made. Information as to which storage space a drug or item is placed for storage is also provided to the control unit allowing a user to see where item are located.).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh’s teachings into Nguyen’s teachings for the benefit of providing A system and method for storing items and tracking usage of items in a user configurable medication dispensing cabinet (Nguyen – Abstract).
Ayanruoh and Nguyen fail to explicitly disclose an audible alarm, wherein the touch-screen user interface device is configured to alarm the audible alarm if a signal is wirelessly communicated to the touch-screen user interface device indicating that the kit should alarm.
Giron discloses an audible alarm, wherein the touch-screen user interface device is configured to alarm the audible alarm if a signal is wirelessly communicated to the touch-screen user interface device indicating that the kit should alarm (Giron – par. 21 discloses a user interface 250 (e.g., buttons or touch screen) on the handheld device 210 can be used to send a wireless signal to the fob, causing the fob to create an audible alarm.).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Giron’s teachings for the benefit of providing a system that can enable the wireless pairing and locating apparatuses when they are separated from each other (Giron – par. 5).

24.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanruoh in view of Nguyen, and further in view of Ortiz et al. (US Pub. No. 2007/0272746 hereinafter “Ortiz” – IDS Submission).
Referring to claim 48, Ayanruoh discloses a portable patient-care kit (Ayanruoh – see Abstract disclosing a portable case having a plurality of medical test and treatment modules.), comprising:
	a housing forming a container space (Ayanruoh - see Fig. 1A showing a two-housing portion forming a container space with in the suitcase (item 99).);
	a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus (Ayanruoh – see par. 199, 212 disclosing a compartment and/or dedicated space for each of the medical device modules within the suitcase.); and 
	a central control unit (Ayanruoh – Paragraph 87 discloses an embedded computer.) comprising a touch-screen user interface device (Ayanruoh – Fig. 1A shows a display (item 112) and a keyboard (item 119). Paragraphs 314-315 disclose replacing the laptop used in the invention for a handheld palm type computer.) having transceiver configured to communicate via a mobile data network (Ayanruoh – Par. 87 discloses the system having a satellite modem to transfer data wirelessly to a central computer and/or EMS service for medical support.). 
	Ayanruoh fails to explicitly disclose a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments; and an RFID reader configured to record an inventory of the at least one medical apparatus, wherein the touch-screen user interface device is configured to communicate a demand for new supplies to be delivered with a supply is below a predetermined threshold, wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation.
Nguyen discloses a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.); and
wherein the central control unit is configured (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made.) to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation (Nguyen – Paragraph 8 discloses mounting a light adjacent each zone and then illuminating certain of the lights to inform the user of the container from which an item was removed. When that container encompasses five zones, for example, the five lights adjacent the five zones may be illuminated to indicate the location of the appropriate container.) based on data from at least one of the at least one medical apparatus (Nguyen – Paragraph 59 discloses information regarding the layout of the storage spaces of the drawer is provided to the control unit 18 so that the processor of the control unit is aware of the configuration of the drawer so that the proper association can be made between drawer layout and items stored therein can be made. Information as to which storage space a drug or item is placed for storage is also provided to the control unit allowing a user to see where item are located.).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh’s teachings into Nguyen’s teachings for the benefit of providing A system and method for storing items and tracking usage of items in a user configurable medication dispensing cabinet (Nguyen – Abstract).
Ayanruoh and Nguyen fail to explicitly disclose an RFID reader configured to record an inventory of the at least one medical apparatus, wherein the touch-screen user interface device is configured to communicate a demand for new supplies to be delivered with a supply is below a predetermined threshold.
	Ortiz discloses an RFID reader configured to record an inventory of the at least one medical apparatus (Ortiz – Abstract discloses the RFID reader communicates automatically with a computer or computer network, providing such information as inventory status, whether a specific medical device is present in inventory, inventory amount of medical devices, etc.) wherein the touch-screen user interface device (Ortiz – par. 42 discloses an optional touch-screen computer is also shown in FIG. 4, so as to provide a direct interface for a health care professional to the RFID inventory management system.) is configured to communicate a demand for new supplies to be delivered with a supply is below a predetermined threshold (Ortiz - claim 1 discloses wherein the computer software is adapted to automatically communicate an alert to the inventory administrator if an inventory of medical devices is reduced below a preselected amount. Par. 64 discloses the user interface is intended to assist the hospital in its inventory assessment functions, as well as to notify users of shortages, expired products, and to assist them in the re-ordering of any products which they may need.).
It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, to include Ayanruoh and Nguyen’s teachings into Ortiz’s teachings for the benefit of providing automatic (or passive) reporting of inventory amounts, automatically updated inventory information or reports based on the presence of individually or collectively tagged medical devices, and/or their presence, removal and/or replacement of tagged medical devices within an inventory area using a medical device RFID inventory management system (Ortiz – par. 18).
	
Conclusion
25.	Claims 1-48 are rejected.

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181